Citation Nr: 1719190	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for psoriasis, to include as secondary to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a separate compensable evaluation for residuals of a traumatic brain injury (TBI).  

5.  Entitlement to an effective date earlier than January 8, 2010, for the grant of special monthly compensation (SMC) at the housebound rate. 

 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to July 1992, from February 2004 to June 2004, and from June 2007 to June 2008.  

These matters come before the Board of Veteran's Appeals (Board) from February 2009, May 2010, September 2009, June 2011, and August 2016 rating decisions by the Board of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Regarding the service-connected lumbar spine disability, in the February 2009 decision, the RO reduced the 40 percent evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine to 20 percent disabling, effective January 13, 2009.  In January 2010, the Veteran filed a Notice of Disagreement.  He perfected his appeal in March 2010.  

With respect to the claims for service connection for sleep apnea and psoriasis, in the May 2010 decision, the RO denied the claim.  In July 2010, the Veteran filed a Notice of Disagreement.  He perfected his appeal in July 2011.

Regarding the claim for service connection for residuals of TBI, in a September 2010 decision, the RO denied the claim.  In February 2011, the Veteran filed a Notice of Disagreement.  He perfected his appeal in March 2012. 

With respect to the claim of entitlement to special monthly compensation based on housebound criteria, in a June 2011 decision, the RO granted the claim, effective January 4, 2010.  In February 2012, the Veteran filed a Notice of Disagreement.  He perfected his appeal in March 2012. 

In a May 2014 decision, the Board restored the 40 percent evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine, as it found the reduction was improper.  The Board also remanded the claim for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to service connection for sleep apnea, entitlement to service connection for psoriasis, entitlement to service connection for residuals of TBI, and entitlement to an earlier effective date for the grant of SMC at the housebound rate for additional development.    

In a July 2015 decision, the RO implemented the Board's May 2014 decision, and increased the evaluation for the degenerative disc disease of the lumbar spine to 40 percent, and denied an evaluation in excess of 40 percent.  

In a September 2015 decision, the RO found that a clear and unmistakable error was made in the June 2011 rating decision which granted entitlement to SMC based on housebound criteria being met effective January 4, 2010.  The RO assigned to correct effective date of January 8, 2010. 

In an April 2016 decision, the Board denied the claim of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.  The Board remanded the issues of entitlement to service connection for sleep apnea, entitlement to service connection for psoriasis, entitlement to service connection for residuals of TBI, and entitlement to an earlier effective date for the grant of SMC at the house bound rate.  The Veteran appealed the denial of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a joint motion for partial remand and remanded the case to the Board for action consistent with the joint motion.  

In an August 2016 decision, the RO granted service connection for residuals of TBI, effective January 4, 2010; however, the RO combined this disability with the evaluation of posttraumatic stress disorder and assigned a total 10 percent evaluation.  In September 2016, the Veteran filed a Notice of Disagreement.  He perfected his appeal in March 2017.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

On April 7, 2017, the Board was notified by the Department of Veterans Affairs Regional Office, Nashville, Tennessee, that the Veteran passed away in April 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


